This appeal is from a declaratory decree holding W.R. Stigler to be the democratic nominee for County Commissioner in and for District No. 2 of Volusia County. We find no error in the decree; however the record reveals that an appeal is being prosecuted to this court from a judgment in mandamus wherein the validity of a resolution redistricting the county commissioners' districts is brought into question. We now affirm the decree appealed from without prejudice to the right to review the latter judgment on appeal by due course of law. *Page 56 
So ordered.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD, THOMAS and ADAMS, JJ., concur.